Citation Nr: 1422479	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-09 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral shin condition.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to January 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In June 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript is associated with the record.  

This appeal was processed using the Virtual VA electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bilateral hearing loss was requested.

2.  In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a bilateral shin condition was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral shin condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In this case, the Veteran submitted a substantive appeal pertaining to the issues of entitlement to service connection for bilateral hearing loss and a bilateral shin condition in April 2011.  During his June 2012 Board hearing and in a June 2012 statement of record, the Veteran withdrew those appeals.  

In the present case, the Veteran has withdrawn these appeals and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for a bilateral shin condition is dismissed.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to service connection for hepatitis is necessary.  In written statements of record and during his June 2012 hearing, the Veteran contended that he developed hepatitis as a result of events during his active military service, to include receipt of air gun inoculations as well as having unprotected sex.  He reported that drug use consisted of marijuana in service and cocaine smoked with a pipe after service from 1986 until 1991.

In general, for service connection to be granted for hepatitis, the evidence must show that a veteran's hepatitis, risk factor(s), or symptoms were incurred in service.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis. 

VBA Fast Letter 04-13 states:

Population studies suggest hepatitis C can be sexually transmitted.  However, the chance for sexual transmission of [hepatitis C] is well below comparable rates for HIV/AIDS or hepatitis B infection. . . . The hepatitis B virus is heartier and more readily transmitted than [hepatitis C].  While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications. 

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . . 

VBA Fast Letter 04-13 (June 29, 2004).

Service treatment records revealed no findings, treatment, or diagnosis of hepatitis at entrance or exit from service.  In an April 1976 treatment record, the Veteran complained of weakness and feeling dizzy after being given shots for yellow fever the day before.  The examiner listed an assessment of possible shot reaction versus URI (upper respiratory infection), prescribing Tylenol and Sudafed.  A few days later the Veteran was noted to receive two cc (cubic centimeters) of immune serum clubulin as prophylaxis for exposure to infectious hepatitis.  In an August 1976 treatment record, the Veteran reported donating blood a month before and then receiving a letter stating possible viral hepatitis substances were found in his blood.  It was noted that there was no exposure to serum hepatitis, that the Veteran had never been symptomatic, and that he had been given gammu glob shot six months before, after a dining room hepatitis outbreak.  The examiner listed an impression of hepatitis-associated antigen (HAA) by history.  The Veteran was informed that he had no signs or symptoms of residual hepatitis.  Additional treatment notes dated in February 1979 and November 1979 revealed treatment for gonorrhea. 

While the Veteran reported being treated for hepatitis in 1988 at St. Cloud VA Medical Center (VAMC), searches for those records only unearthed treatment at the Minneapolis VAMC for mild depression and history of cocaine dependence with 11 months sobriety in 1992. 

The Veteran was afforded a VA liver examination in January 2011 in an attempt to ascertain the nature and etiology of his claimed hepatitis.  The examiner diagnosed hepatitis B, opined that hepatitis B was less likely than not (less than 50/50 percent probability) related to active duty status.  The examiner highlighted that evidence strongly supported that hepatitis A (foodborne or infectious hepatitis) was the type of hepatitis contracted during service.  It was indicated that the Veteran did test positive for hepatitis A antibodies currently and that there was no record of the Veteran being vaccinated against hepatitis A.  As for the currently diagnosed hepatitis B, the examiner commented that the Veteran reported a history of cocaine and crack cocaine use which stopped in 1991 as well as denied use of any intravenous drugs.  It was noted that illicit drug use frequently increases the chance of acquiring hepatitis B through sexual activity or other at risk behaviors.  The examiner noted that illicit drug use after separation from service and associated behaviors, which increase exposure risk to hepatitis B, more likely accounted for the current presence of hepatitis B than did the incident while in active duty status, which was hepatitis A infection that completely resolved without residual.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2011 VA examination report referenced above is inadequate. The examiner opined it was less likely as not that the Veteran's hepatitis B was related to service and more likely related to his post-service drug abuse and associated at risk behaviors.  Relating the Veteran's hepatitis B to at risk behaviors associated with post-service drug use when the Veteran reported in-service use of marijuana and incidents of unprotected sex as well as treatment for gonorrhea, is ambiguous.  In light of the cumulative record referenced above, an additional VA medical opinion to clarify the etiology of the Veteran's currently diagnosed hepatitis B on appeal is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has repeatedly asserted that he received inpatient treatment for five to seven days at Balboa Hospital during active service in 1976 for fevers after air gun inoculations were administered.  VA is required to obtain relevant records held by any Federal department or agency that the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include service treatment records.  38 C.F.R. § 3.159(c)(2) (2013).  Thus, a remand is required to perform searches to attempt to secure these records.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the National Personnel Records Center or any other appropriate agency or facility, specifically to include the Naval Medical Center in San Diego (referred to as Balboa Hospital by the Veteran), to obtain any in-service clinical records associated with the Veteran's period of active duty from February 1976 to January 1980.  Of particular interest are the complete INPATIENT records, including, but not limited to: laboratory studies, progress notes, nursing notes, physician's notes, and consultation reports stemming from a hospitalization for treatment of fevers at the Naval Medical Center in San Diego, California, for the time period from February 1976 and April 1976. 

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  The AOJ must obtain a VA medical opinion to clarify the etiology of the Veteran's currently diagnosed hepatitis B, by an appropriate examiner (preferably a hepatologist).  If the examiner determines that another examination is necessary to provide the opinion, one must be conducted.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed. 

Thereafter, based upon review of the entire evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's current hepatitis B is casually related to his military service.  The examiner must list and discuss all of the Veteran's documented in-service risk factors and post-service risk factors for hepatitis B.  The examiner must rank the documented risk factors relative to the probability that the currently confirmed hepatitis B is etiologically related to the risk factor.  In particular, the examiner must address the Veteran's clearly asserted in-service risky sexual activity (to include assertions of unprotected sex and in-service treatment for gonorrhea), in-service inoculations (including jet injectors), and his documented post-service drug use from 1986 to 1991. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The AOJ must review the resulting VA medical opinion, and any additional ordered examination, to ensure that it is in complete compliance with the directives of this remand.  If the medical opinion is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim of entitlement to service connection for hepatitis, taking into consideration all relevant evidence associated with the evidence of record since the July 2011 supplemental statement of the case (SSOC).  If the benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


